ON APPELLANT’S MOTION FOR REHEARING
DICE, Judge
In his motion for rehearing appellant strenuously insists that the sheriff’s statement to the jury foreman, when asked about the jury going to lunch or for refreshments, that the jury would have to “stay there until they were through” constituted such misconduct on his part to require a new trial.
We do not think that the sheriff’s statement and action was such as to require the granting of a new trial. The sheriff did not converse with the jury about the case or in any manner enter into its deliberation upon the case.
As set out in our original opinion, the testimony of the two jurors who were voting for acquittal was, in substance, that one of the jurors “might” have changed his vote because he was getting out of cigarettes and coffee and that the other juror changed her vote because she did not know how long the jury would have to continue its deliberations.
In Watson v. State, 82 Tex. Cr. R. 305, 199 S.W. 1113 this court held that the testimony of a juror that although he believe the defendant not guilty, he acquiesed in a verdict of guilty because he wanted to go home, was insufficient to authorize a new trial.
We remain convinced that under the record the court did not err in refusing to grant a new trial.
The motion is overruled.
Opinion approved by the Court.